Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this "Agreement") dated as of July 29, 2015, by
and between Great Plains Holdings, Inc., a Nevada corporation (the "Company")
and Cape One Master Fund II LP or its assigns (the "Purchaser").
 
RECITALS
 
WHEREAS, Pursuant to the terms and conditions of this Agreement, the Company
desires to sell and issue, and Purchaser desires to purchase 3,000,000 shares of
the Company’s Series C Preferred Stock having the rights, preferences and
privileges set forth in the Certificate of Designation, in the form of Exhibit A
hereto (the “Preferred Shares”) which the Company intends to designate as
further described herein.
 
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:
 
1. Agreement to Purchase and Sell. Subject to the terms and conditions of this
Agreement, simultaneous with the execution and delivery of this Agreement, the
Company shall sell and issue to Purchaser at the Closing and deliver to
Purchaser, and Purchaser shall accept and purchase, the Preferred Shares and any
and all rights in the Preferred Shares to which the Company is entitled.
 
2. Consideration. In consideration for the sale and issuance of the Preferred
Shares, Purchaser shall deliver to the Company (the "Purchase Price") an
aggregate of $99,990.00 ($0.03333 per share).
 
3. Closing; Deliveries.
 
(a) The purchase and sale of the Preferred Shares shall be held on or before 15
days after the date of this Agreement (the "Closing").
 
(b) At the Closing, or promptly thereafter, the Company shall deliver to
Purchaser a certificate representing the Preferred Shares being purchased by
Purchaser at such Closing against payment of the purchase price therefor by
check payable to the Company, by wire transfer to a bank account designated by
the Company or by any combination of such methods.
 
4. Representations and Warranties of the Company. As an inducement to Purchaser
to enter into this Agreement and to consummate the transactions contemplated
herein, the Company represents and warrants to Purchaser as follows:
 
4.1   Authority. The Company has the right, power, authority and capacity to
execute and deliver this Agreement, to consummate the transactions contemplated
hereby and to perform its obligations under this Agreement. This Agreement
constitutes the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with the terms hereof.
 
4.2   Organization, Good Standing, Corporate Power and Qualification.  The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted.
 
4.3  Valid Issuance of Preferred Shares.  The Preferred Shares, when issued,
sold and delivered in accordance with the terms and for the consideration set
forth in this Agreement, will be validly issued, fully paid and nonassessable
and free of restrictions on transfer other than restrictions on transfer under
applicable state and federal securities laws and liens or encumbrances created
by or imposed by a Purchaser.  Assuming the accuracy of the representations of
the Purchasers in Section 5 of this Agreement, the Preferred Shares will be
issued in compliance with all applicable federal and state securities laws.
 
4.4  No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which the Company is a party or by which he is bound,
or to which the Preferred Shares are subject; or (ii) any federal, state, local
or foreign law, ordinance, judgment, decree, order, statute, or regulation, or
that of any other governmental body or authority, applicable to the Company or
the Preferred Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
4.5   No Consent. No consent, approval, authorization or order of, or any filing
or declaration with any governmental authority or any other person is required
for the consummation by the Company of any of the transactions on its part
contemplated under this Agreement.
 
4.6   No General Solicitation or Advertising. Neither the Company or any of its
affiliates or any person acting on its or their behalf (i) has conducted or will
conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to any of the Preferred
Shares, or (ii) made any offers or sales of any security or solicited any offers
to buy any security under any circumstances that would require registration of
the Preferred Shares under the Securities Act of 1933, as amended (the
"Securities Act").
 
4.7.  Capitalization.  The authorized capital of the Company consists of: (i)
20,000,000 shares of preferred stock, of which, 10,000 shares are designated as
Series A Preferred, par value $.001 per share, all of which are issued and
outstanding, 10,000 shares are designated as Series B Preferred, par value $.001
per share, all of which are issued and outstanding, and (ii) 300,000,000 shares
of common stock, par value $0.001, of which 8,321,655 shares are issued and
outstanding.  The issued and outstanding common stock and preferred stock of the
Company has been duly authorized, issued, fully paid and nonassessable, free and
clear of all liens, charges, pledges, security interests, encumbrances, right of
first refusal, preemptive right or other restriction. No person, firm or
corporation has any right, agreement, warrant or option, present or future,
contingent or absolute, or any right capable of becoming a right, agreement or
option to require the Company to issue any shares in its capital or to convert
any securities of the Company or of any other company into shares in the capital
of the Company.
 
4.8  Assets.  The Company has good and marketable title to all of its assets,
and such assets are free and clear of any financial encumbrances not disclosed
in the financial statements included in the SEC Reports defined below.
 
4.9.  SEC Reports.  The Company has filed all reports required to be filed by it
under the Securities Act and the United States Securities Exchange Act of 1934,
as amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d) of
the Exchange Act, (the “SEC Reports”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the United States
Securities and Exchange Commission (the “Commission”) promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.
 
4.10  Registration/Anti-Dilution Rights.  The Company is not a party to or bound
by any agreement or understanding granting registration or anti-dilution rights
to any person with respect to any of its equity or debt securities; no person
has a right to purchase or acquire or receive any equity or debt security of the
Company.
 
4.11.  Further Assistance.  The Company agrees to execute and deliver such other
documents and to perform such other acts as shall be necessary to effectuate the
purposes of this Agreement.
 
4.12.  Litigation.  There are no actions, suits, proceedings, judgments, claims
or investigations pending or threatened by or against the Company or affecting
the Company or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.  The Company has no knowledge of any default on its part
with respect to any judgment, order, writ, injunction, decree, award, rule or
regulation of any court, arbitrator, or governmental agency or instrumentality
or any circumstance which would result in the discovery of such default.
 
4.13.  Tax Returns.  The Company has timely filed all state, federal or local
income and/or franchise tax returns required to be filed by it from inception to
the date hereof.  Each of such income tax returns reflects the taxes due for the
period covered thereby, except for amounts which, in the aggregate, are
immaterial.  In addition, all such tax returns are correct and complete in all
material respects.  All taxes of the Company which are (i) shown as due on such
tax returns, (ii) otherwise due and payable or (iii) claimed or asserted by any
taxing authority to be due, have been paid, except for those taxes being
contested in good faith and for which adequate reserves have been established in
the financial statements included in the financial statements in accordance with
GAAP.  There are no liens for any taxes upon the assets of the Company, other
than statutory liens for taxes not yet due and payable.  The Company does not
know of any proposed or threatened tax claims or assessments.
 
4.14.  Books and Records.  The books and records, financial and otherwise, of
the Company are in all material aspects complete and correct and have been
maintained in accordance with good business and accounting practices.
 
 
 

--------------------------------------------------------------------------------

 
5. Representations and Warranties of Purchaser. As an inducement to the Company
to enter into this Agreement and to consummate the transactions contemplated
herein, Purchaser represents and warrants to the Company as follows:
 
5.1  Authority. Purchaser has the right, power, authority and capacity to
execute and deliver this Agreement, to consummate the transactions contemplated
hereby and to perform his obligations under this Agreement. This Agreement
constitutes the legal, valid and binding obligations of Purchaser, enforceable
against Purchaser in accordance with the terms hereof.
 
5.2 No Consent. No consent, approval, authorization or order of, or any filing
or declaration with any governmental authority or any other person is required
for the consummation by the Purchaser of any of the transactions on its part
contemplated under this Agreement.
 
5.3  No Conflict. None of the execution, delivery, or performance of this
Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (i) any instrument,
contract or agreement to which Purchaser is a party or by which he is bound; or
(ii) any federal, state, local or foreign law, ordinance, judgment, decree,
order, statute, or regulation, or that of any other governmental body or
authority, applicable to Purchaser.
 
5.4  Potential Loss of Investment. Purchaser understands that an investment in
the Preferred Shares is a speculative investment which involves a high degree of
risk and the potential loss of his entire investment.
 
5.5  Receipt of Information. Purchaser has received all documents, records,
books and other information pertaining to his investment that has been requested
by the Purchaser, including without limitation, the Securities and Exchange
Commission (“SEC”) filings made by the Company.
 
5.6  No Advertising. At no time was the Purchaser presented with or solicited by
any leaflet, newspaper or magazine article, radio or television advertisement,
or any other form of general advertising or solicited or invited to attend a
promotional meeting otherwise than in connection and concurrently with such
communicated offer.
 
5.7  Investment Experience. The Purchaser (either by himself or with his
advisors) is (i) experienced in making investments of the kind described in this
Agreement, (ii) able, by reason of his business and financial experience to
protect his own interests in connection with the transactions described in this
Agreement, and (iii) able to afford the entire loss of his investment in the
Preferred Shares.
 
5.8  Investment Purposes. The Purchaser is acquiring the restricted Preferred
Shares for its own account as principal, not as a nominee or agent, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof in whole or in part and no other person has a
direct or indirect beneficial interest in the amount of restricted Preferred
Shares the Purchaser is acquiring herein. Further, the Purchaser does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the restricted Preferred Shares the Purchaser is acquiring.
 
5.9 Restricted Securities.  The Purchaser understands that the Preferred Shares
have not been, and will not be, registered under the Securities Act, and are
being sold in reliance upon a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Purchaser’s
representations as expressed herein.  The Purchaser understands that the
Preferred Shares are “restricted securities” under applicable U.S. federal and
state securities laws and that, pursuant to these laws, the Purchaser must hold
the Preferred Shares indefinitely unless they are registered with the Securities
and Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Preferred Shares.  The Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Preferred Shares, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company is
under no obligation and may not be able to satisfy.
 
5.10 No Public Market.  The Purchaser understands that no public market now
exists for the Preferred Shares, and that the Company has made no assurances
that a public market will ever exist for the Preferred Shares.
 
5.11 Legends.  The Purchaser understands that the Preferred Shares may bear one
or all of the following legends:
 
(a) “NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
EXERCISABLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE
SALE OR DISTRIBUTION THEREOF.  NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933.”
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Any legend required by the securities laws of any state to the extent such
laws are applicable to the Preferred Shares represented by the certificate so
legended.
 
5.12 Accredited Investor.  The Purchaser (including each of its members, if
applicable) is an accredited investor as defined in Rule 501(a) of Regulation D
as promulgated under the Securities Act and shall submit to the Company such
further assurances of such status as may be reasonably requested by the Company.
 
6. Miscellaneous.
 
6.1 Further Assurances. From time to time, whether at or following the Closing,
each party shall make reasonable commercial efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.
 
6.2 Notices. All notices or other communications required or permitted hereunder
shall be in writing shall be deemed duly given (a) if by personal delivery, when
so delivered, (b) if mailed, three (3) business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, or (c) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent to the addresses of the
parties as indicated on the signature page hereto. Any party may change the
address to which notices and other communications hereunder are to be delivered
by giving the other parties notice in the manner herein set forth.
 
6.3 Choice of Law; Jurisdiction. This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Florida, without giving
effect to principles of conflicts of law. Each of the parties agree to submit to
the jurisdiction of the federal or state courts located in Sumter County,
Florida in any actions or proceedings arising out of or relating to this
Agreement. Each of the parties, by execution and delivery of this Agreement,
expressly and irrevocably (i) consents and submits to the personal jurisdiction
of any of such courts in any such action or proceeding; (ii) consents to the
service of any complaint, summons, notice or other process relating to any such
action or proceeding by delivery thereof to such party as set forth in Section
6.2 above and (iii) waives any claim or defense in any such action or proceeding
based on any alleged lack of personal jurisdiction, improper venue or forum non
conveniens or any similar basis. EACH OF THE UNDERSIGNED HEREBY WAIVES FOR
ITSELF AND ITS PERMITTED SUCCESSORS AND ASSIGNS THE RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING INSTITUTED IN CONNECTION WITH THIS AGREEMENT.
 
6.4 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties in respect of the transactions contemplated hereby
and supersedes all prior and contemporaneous agreements, arrangements and
understandings of the parties relating to the subject matter hereof. No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement.
 
6.5 Assignment. Each party's rights and obligations under this Agreement shall
not be assigned or delegated, by operation of law or otherwise, without the
other party's prior written consent, and any such assignment or attempted
assignment shall be void, of no force or effect, and shall constitute a material
default by such party.
 
6.6 Amendments. This Agreement may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
parties hereto.
 
6.7  Waivers. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.
 
6.8   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
 
 
 

--------------------------------------------------------------------------------

 
 
6.9  Severability.   If any term, provisions, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
 
6.10 Interpretation. The parties agree that this Agreement shall be deemed to
have been jointly and equally drafted by them, and that the provisions of this
Agreement therefore shall not be construed against a party or parties on the
ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.


6.11  Further Assurances. At the reasonable request of Purchaser and without
demanding further consideration from Purchaser, the Company agrees to execute
and deliver to Purchaser such other documents and instruments, and do and
perform such other acts and things, as may be reasonably necessary for effecting
completely the consummation of the transfer of ownership in and to the Preferred
Shares as contemplated hereby, as well as the deposit of the Preferred Shares
with a broker-dealer.


IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.


Great Plains Holdings, Inc.


By: /s/ Kent Campbell
       Kent Campbell, Chief Executive Officer




Cape One Master Fund II, LP


By: /s/ Reid Drescher
Name: Reid Drescher
Title: Managing Member, Cape One Advisors,
On behalf of Cape One Master Fund II, LP


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


GREAT PLAINS HOLDINGS, INC.
CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES C CONVERTIBLE PREFERRED STOCK
 
 
Section 1.                      Definitions. For the purposes hereof, the
following terms shall have the following meanings:


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act.


“Alternate Consideration” shall have the meaning set forth in Section 6(c).
 
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 33% of the
voting securities of the Company (other than by means of conversion or exercise
of Series C Preferred and the Securities issued together with the Series C
Preferred), (b) the Company merges into or consolidates with any other Person,
or any Person merges into or consolidates with the Company and, after giving
effect to such transaction, the stockholders of the Company immediately prior to
such transaction own less than 66% of the aggregate voting power of the Company
or the successor entity of such transaction, (c) the Company sells or transfers
all or substantially all of its assets to another Person and the stockholders of
the Company immediately prior to such transaction own less than 66% of the
aggregate voting power of the acquiring entity immediately after the
transaction, (d) a replacement at one time or within a one year period of more
than one-half of the members of the Board of Directors which is not approved by
a majority of those individuals who are members of the Board of Directors on the
Original Issue Date (or by those individuals who are serving as members of the
Board of Directors on any date whose nomination to the Board of Directors was
approved by a majority of the members of the Board of Directors who are members
on the Original Issue Date), or (e) the execution by the Company of an agreement
to which the Company  is a party or by which it is bound, providing for any of
the events set forth in clauses (a) through (d) above.


“Commission” means the United States Securities and Exchange Commission.


“Common Stock” means the Company’s common stock, par value $0.001 per share, and
stock of any other class of securities into which such securities may hereafter
be reclassified or changed.


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


“Conversion Date” shall have the meaning set forth in Section 4(a).


“Conversion Rate” shall have the meaning set forth in Section 4(b).


“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Series C Preferred in accordance with the terms
hereof.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Fundamental Transaction” shall have the meaning set forth in Section 6(c).


“Holder” shall have the meaning given such term in Section 2.


“Junior Securities” means the Common Stock and all other Common Stock
Equivalents of the Company other than those securities which are explicitly
senior or pari passu to the Series C Preferred in dividend rights or liquidation
preference.


 
 

--------------------------------------------------------------------------------

 
 
“Liquidation” shall have the meaning set forth in Section 4.


“Florida Courts” shall have the meaning set forth in Section 7(d).


"Merger" means one or more related transactions whereby the Company merges or
consolidates with or into another Person.


“Notice of Conversion” shall have the meaning set forth in Section 4(a).


“Original Issue Date” means the date of the first issuance of any shares of the
Series C Preferred regardless of the number of transfers of any particular
shares of Series C Preferred and regardless of the number of certificates which
may be issued to evidence such Series C Preferred.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Series C Preferred” shall have the meaning set forth in Section 2.


“Securities” means the Series C Preferred and the Underlying Shares.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Share Delivery Date” shall have the meaning set forth in Section 4(c).


“Successor Entity” shall have the meaning set forth in Section 6(c).


“Trading Day” means a day on which the New York Stock Exchange is open for
business.


“Transfer Agent” means a transfer agent to be appointed by the Company and any
successor transfer agent of the Company.


“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Series C Preferred in accordance with the terms of this
Certificate of Designation.


Section 2.  Designation, Amount and Par Value.


(a) The series of preferred stock shall be designated as its Series C
Convertible Preferred Stock (the “Series C Preferred”) and the number of shares
so designated shall be up to 3,500,000 (which shall not be subject to increase
without the written consent of all of the holders of the Series C Preferred
(each, a “Holder” and collectively, the “Holders”)). Each share of Series C
Preferred shall have a par value of $0.001 per share.
 
 
Section 2.  Voting Rights. Except as otherwise provided herein or as otherwise
required by law, holders of Series C Preferred shall not be entitled to a vote
on matters submitted to a vote of the stockholders of the Company. Also, as long
as any shares of Series C Preferred are outstanding, the Company shall not,
without the affirmative vote of all of the Holders of the then outstanding
shares of the Series C Preferred, (a) alter or change adversely the powers,
preferences or rights given to the Series C Preferred or alter or amend this
Certificate of Designation, (b) authorize or create any class of stock ranking
as to dividends, redemption or distribution of assets upon a Liquidation (as
defined in Section 4) senior to, or otherwise pari passu with, the Series C
Preferred, (c) amend its articles of incorporation or other charter documents in
any manner that adversely affects any rights of the Holders, (d) increase the
number of authorized shares of Series C Preferred, or (e) enter into any
agreement with respect to any of the foregoing.
 
Section 3. Liquidation. Upon any liquidation, dissolution or winding-up of the
Company, whether voluntary or involuntary (a “Liquidation”), the Holders shall
be entitled to receive out of the assets, whether capital or surplus, of the
Company an amount equal to the par value of the Series C Preferred and any other
fees or liquidated damages then due and owing thereon under this Certificate of
Designation, for each share of Series C Preferred before any distribution or
payment shall be made to the holders of any Junior Securities, and if the assets
of the Company shall be insufficient to pay in full such amounts, then the
entire assets to be distributed to the Holders shall be ratably distributed
among the Holders in accordance with the respective amounts that would be
payable on such shares if all amounts payable thereon were paid in full.  A
Fundamental Transaction or Change of Control Transaction shall not be deemed a
Liquidation. The Company shall mail written notice of any such Liquidation, not
less than 45 days prior to the payment date stated therein, to each Holder.


 
 

--------------------------------------------------------------------------------

 
 
Section 4.                      Conversion and Redemption.


a) Conversions at Option of Holder. Each share of Series C Preferred shall be
convertible, at any time and from time to time from and after the Merger at the
option of the Holder thereof, into that number of shares of Common Stock
(subject to the limitations set forth in Section 5(d)) determined by multiplying
the number of shares of Series C Preferred by the Conversion Rate. Holders shall
effect conversions by providing the Company with the form of conversion notice
attached hereto as Annex A (a “Notice of Conversion”). Each Notice of Conversion
shall specify the number of shares of Series C Preferred to be converted, the
number of shares of Series C Preferred owned prior to the conversion at issue,
the number of shares of Series C Preferred owned subsequent to the conversion at
issue and the date on which such conversion is to be effected, which date may
not be prior to the date the applicable Holder delivers by facsimile such Notice
of Conversion to the Company (such date, the “Conversion Date”). If no
Conversion Date is specified in a Notice of Conversion, the Conversion Date
shall be the date that such Notice of Conversion to the Company is deemed
delivered hereunder. No ink-original Notice of Conversion shall be required, nor
shall any medallion guarantee (or other type of guarantee or notarization) of
any Notice of Conversion form be required. The calculations and entries set
forth in the Notice of Conversion shall control in the absence of manifest or
mathematical error.  To effect conversions of shares of Series C Preferred, a
Holder shall not be required to surrender the certificate(s) representing the
shares of Series C Preferred to the Company unless all of the shares of Series C
Preferred represented thereby are so converted, in which case such Holder shall
deliver the certificate representing such shares of Series C Preferred promptly
following the Conversion Date at issue.  Shares of Series C Preferred converted
into Common Stock or redeemed in accordance with the terms hereof shall be
canceled and shall not be reissued.
 
b) Conversion Rate.  The conversion price for the Series C Preferred shall equal
8, subject to adjustment herein (the “Conversion Rate”).
 
c) Mechanics of Conversion





i. Delivery of Conversion Shares Upon Conversion. Not later than three (3)
Trading Days after each Conversion Date (the “Share Delivery Date”), the Company
shall deliver, or cause to be delivered, to the converting Holder the number of
Conversion Shares being acquired upon the conversion of the Series C Preferred
which, on or after the earlier of (i) the twelve month anniversary of the
Original Issue Date or (ii) the Effective Date, shall be free of restrictive
legends and trading restrictions.  If the Common Stock is listed or quoted for
public trading, the Company shall deliver the Conversion Shares required to be
delivered by the Company under this Section 5 electronically through the
Depository Trust Company or another established clearing corporation performing
similar functions.


ii. Failure to Deliver Conversion Shares.  If, in the case of any Notice of
Conversion, such Conversion Shares are not delivered to or as directed by the
applicable Holder by the Share Delivery Date, the Holder shall be entitled to
elect by written notice to the Company at any time on or before its receipt of
such Conversion Shares, to rescind such Conversion, in which event the Company
shall promptly return to the Holder any original Series C Preferred certificate
delivered to the Company and the Holder shall promptly return to the Company the
Conversion Shares issued to such Holder pursuant to the rescinded Conversion
Notice.
 
iii. Obligation Absolute.  The Company’s obligation to issue and deliver the
Conversion Shares upon conversion of Series C Preferred in accordance with the
terms hereof are absolute and unconditional, irrespective of any action or
inaction by a Holder to enforce the same, any waiver or consent with respect to
any provision hereof, the recovery of any judgment against any Person or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by such Holder or any other
Person of any obligation to the Company or any violation or alleged violation of
law by such Holder or any other person, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to such
Holder in connection with the issuance of such Conversion Shares; provided,
however, that such delivery shall not operate as a waiver by the Company of any
such action that the Company may have against such Holder.  In the event a
Holder shall elect to convert any or all of the Series C Preferred, the Company
may not refuse conversion based on any claim that such Holder or anyone
associated or affiliated with such Holder has been engaged in any violation of
law, agreement or for any other reason, unless an injunction from a court, on
notice to Holder, restraining and/or enjoining conversion of all or part of the
Series C Preferred of such Holder shall have been sought and obtained, and the
Company posts a surety bond for the benefit of such Holder in the amount of 150%
of the par value of the Series C Preferred which is subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the underlying dispute and the proceeds of which shall be payable to such
Holder to the extent it obtains judgment.  In the absence of such injunction,
the Company shall issue Conversion Shares and, if applicable, cash, upon a
properly noticed conversion.
 
 
 

--------------------------------------------------------------------------------

 
 
iv. Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of the Series C Preferred, each as herein provided, free from preemptive rights
or any other actual contingent purchase rights of Persons other than the Holder
(and the other holders of the Series C Preferred), not less than such aggregate
number of shares of the Common Stock as shall be issuable (taking into account
the adjustments and restrictions of Section 6) upon the conversion of the then
outstanding shares of Series C Preferred.  The Company covenants that all shares
of Common Stock that shall be so issuable shall, upon issue, be duly authorized,
validly issued, fully paid and nonassessable.


v. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of the Series C Preferred.   As to
any fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Company shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Rate or round up to the next whole share.


vi. Transfer Taxes and Expenses.  The issuance of Conversion Shares on
conversion of this Series C Preferred shall be made without charge to any Holder
for any documentary stamp or similar taxes that may be payable in respect of the
issue or delivery of such Conversion Shares, provided that the Company shall not
be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any such Conversion Shares upon
conversion in a name other than that of the Holders of such shares of Series C
Preferred and the Company shall not be required to issue or deliver such
Conversion Shares unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.  The
Company shall pay all Transfer Agent fees required for same-day processing of
any Notice of Conversion and all fees to the Depository Trust Company (or
another established clearing corporation performing similar functions) required
for same-day electronic delivery of the Conversion Shares.


d) Automatic Conversion.  In the event the Company does not complete a Merger
within 50 days of the Original Issuance Date for any reason (the "Target Merger
Closing Date"), immediately following the Target Merger Closing Date, each 500
shares of Series C Preferred shall automatically convert into one (1) share of
Common Stock without any further action on the part of the Holder.  Promptly
thereafter, the Company shall issue to the Holder a certificate representing the
number of shares of Common Stock issued pursuant to such automatic conversion of
this Series C Preferred as determined in accordance herewith.


e) Beneficial Ownership Limitation. The Company shall not effect any conversion
of the Series C Preferred, and a Holder shall not have the right to convert any
portion of the Series C Preferred, to the extent that, after giving effect to
the conversion set forth on the applicable Notice of Conversion, such Holder
(together with such Holder’s Affiliates, and any Persons acting as a group
together with such Holder or any of such Holder’s Affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below).  For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by such Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon conversion of the Series C Preferred with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which are issuable upon (i) conversion of the
remaining, unconverted Indebtedness held by the Holder or any of its Affiliates
and (ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company  subject to a limitation on conversion or
exercise analogous to the limitation contained herein (including, without
limitation, the Series C Preferred) beneficially owned by such Holder or any of
its Affiliates.  Except as set forth in the preceding sentence, for purposes of
this Section 4(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  To the extent that the limitation contained in this Section 4(e)
applies, the determination of whether the Series C Preferred is convertible (in
relation to other securities owned by such Holder together with any Affiliates)
and what amounts are convertible shall be in the sole discretion of such Holder,
and the submission of a Notice of Conversion shall be deemed to be such Holder’s
determination of whether the Series C Preferred may be converted (in relation to
other securities owned by such Holder together with any Affiliates) and how much
of the Series C Preferred is convertible, in each case subject to the Beneficial
Ownership Limitation. To ensure compliance with this restriction, each Holder
will be deemed to represent to the Company each time it delivers a Notice of
Conversion that such Notice of Conversion has not violated the restrictions set
forth in this paragraph and the Company shall have no obligation to verify or
confirm the accuracy of such determination.  In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  For purposes of this Section 4(e), in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (ii) a more recent public announcement by
the Company or (iii) a more recent written notice by the Company or the
Company's transfer agent setting forth the number of shares of Common Stock
outstanding.  Upon the written or oral request of a Holder, the Company shall
within two business days confirm orally and in writing to such Holder the number
of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including the Series C
Preferred, by such Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of the Series C Preferred held by the applicable
Holder.  A Holder, upon not less than 61 days’ prior notice to the Company, may
increase or decrease the Beneficial Ownership Limitation provisions of this
Section 4(e) applicable to its Series C Preferred shares provided that the
Beneficial Ownership Limitation in no event exceeds 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon conversion of the Series C Preferred
held by the Holder and the provisions of this Section 4(e) shall continue to
apply.  Any such increase or decrease will not be effective until the 61st day
after such notice is delivered to the Company and shall only apply to such
Holder and no other Holder.  The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 4(d) to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of the Series C Preferred.


 
 

--------------------------------------------------------------------------------

 
 
Section 6.   Certain Adjustments.


a) Stock Dividends and Stock Splits.  If the Company, at any time while this
Series C Preferred is outstanding: (i) pays a stock dividend or otherwise makes
a distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any other Common Stock Equivalents (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
conversion of this Series C Preferred), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
a reverse stock split) outstanding shares of Common Stock into a smaller number
of shares, or (iv) issues, in the event of a reclassification of shares of the
Common Stock, any shares of capital stock of the Company, then the Conversion
Rate shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding any treasury shares of the Company)
outstanding immediately before such event, and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such
event.  Any adjustment made pursuant to this Section 6(a) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.
 
b) Pro Rata Distributions. During such time as this Series C Preferred is
outstanding, if the Company declares or makes any dividend or other distribution
of its assets (or rights to acquire its assets) to holders of shares of Common
Stock, by way of return of capital or otherwise (including, without limitation,
any distribution of cash, stock or other securities, property or options by way
of a dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a "Distribution"), at any time after
the issuance of this Series C Preferred, then, in each such case, the Holder
shall be entitled to participate in such Distribution to the same extent that
the Holder would have participated therein if the Holder had held the number of
shares of Common Stock acquirable upon complete Conversion of this Series C
Preferred (without regard to any limitations on Conversion hereof, including
without limitation, the Beneficial Ownership Limitation) immediately before the
date of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the participation in such Distribution (provided, however, to
the extent that the Holder's right to participate in any such Distribution would
result in the Holder exceeding the Beneficial Ownership Limitation, then the
Holder shall not be entitled to participate in such Distribution to such extent
(or in the beneficial ownership of any shares of Common Stock as a result of
such Distribution to such extent) and the portion of such Distribution shall be
held in abeyance for the benefit of the Holder until such time, if ever, as its
right thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).


c) Fundamental Transaction.  If, at any time while this Series C Preferred is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent conversion of this Series C Preferred,
the Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the number of shares of Common Stock of the
successor or acquiring corporation or of the Company, if it is the surviving
corporation, and any additional consideration (the “Alternate Consideration”)
receivable as a result of such Fundamental Transaction by a holder of the number
of shares of Common Stock for which this Series C Preferred is convertible
immediately prior to such Fundamental Transaction.  For purposes of any such
conversion, the determination of the Conversion Rate shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Conversion Rate
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration.  If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any conversion of this
Series C Preferred following such Fundamental Transaction.  To the extent
necessary to effectuate the foregoing provisions, any successor to the Company
or surviving entity in such Fundamental Transaction shall file a new Certificate
of Designation with the same terms and conditions and issue to the Holders new
preferred stock consistent with the foregoing provisions and evidencing the
Holders’ right to convert such preferred stock into Alternate
Consideration.  The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Certificate
of Designation in accordance with the provisions of this Section 6(c) pursuant
to written agreements in form and substance reasonably satisfactory to the
Holder and approved by the Holder (without unreasonable delay) prior to such
Fundamental Transaction and shall, at the option of the holder of this Series C
Preferred, deliver to the Holder in exchange for this Series C Preferred a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Series C Preferred which is convertible
for a corresponding number of shares of capital stock of such Successor Entity
(or its parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon conversion of this Series C Preferred (without regard to any
limitations on the conversion of this Series C Preferred) prior to such
Fundamental Transaction, and with a conversion price which applies the
conversion price hereunder to such shares of capital stock (but taking into
account the relative value of the shares of Common Stock pursuant to such
Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such conversion price being for the
purpose of protecting the economic value of this Series C Preferred immediately
prior to the consummation of such Fundamental Transaction), and which is
reasonably satisfactory in form and substance to the Holder. Upon the occurrence
of any such Fundamental Transaction, the Successor Entity shall succeed to, and
be substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Certificate of Designation referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Certificate of Designation with the same effect as if such
Successor Entity had been named as the Company herein.


 
 

--------------------------------------------------------------------------------

 
 
d) Calculations.  All calculations under this Section 6 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 6, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.


e) Notice to the Holders.


i. Adjustment to Conversion Rate.  Whenever the Conversion Rate is adjusted
pursuant to any provision of this Section 6, the Company shall promptly deliver
to each Holder a notice setting forth the Conversion Rate after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.
 
ii. Notice to Allow Conversion by Holder.  If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Series C Preferred, and shall cause to be delivered to each Holder at its last
address as it shall appear upon the stock books of the Company, at least twenty
(20) calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange, provided that the failure to deliver such notice or any defect therein
or in the delivery thereof shall not affect the validity of the corporate action
required to be specified in such notice.


 
 

--------------------------------------------------------------------------------

 
                     
 Section 7.   Miscellaneous.


a) Notices.  Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the Company,
at the address set forth above Attention: Kent Campbell,  or such other address
as the Company may specify for such purposes by notice to the Holders delivered
in accordance with this Section 7.  Any and all notices or other communications
or deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number or address of
such Holder appearing on the books of the Company, or if no such facsimile
number or address appears on the books of the Company, at the principal place of
business of such Holder.  Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth in this Section prior to 5:30 p.m. (New York City
time) on any date, (ii) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth in this Section on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (iii) the second Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.
 
b) Absolute Obligation. Except as expressly provided herein, no provision of
this Certificate of Designation shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay liquidated damages, as
applicable, on the shares of Series C Preferred at the time, place, and rate,
and in the coin or currency, herein prescribed.
 
c) Lost or Mutilated Series C Preferred Certificate.  If a Holder’s Series C
Preferred certificate shall be mutilated, lost, stolen or destroyed, the Company
shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Series C Preferred so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such certificate, and
of the ownership hereof reasonably satisfactory to the Company.


d) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Certificate of Designation shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Nevada, without regard to the principles of conflict of laws
thereof.  Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
Holder (whether brought against a party hereto or its respective Affiliates,
directors, officers, shareholders, employees or agents) shall be commenced in
the state and federal courts sitting in Sumter County, Florida (the “Florida
Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Florida Courts for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the rights
of the Holders), and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such Florida Courts, or such Florida Courts are improper or
inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Certificate of Designation and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing contained herein shall be deemed to limit in any
way any right to serve process in any other manner permitted by applicable law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Certificate of Designation or the
transactions contemplated hereby.  If any party shall commence an action or
proceeding to enforce any provisions of this Certificate of Designation, then
the prevailing party in such action or proceeding shall be reimbursed by the
other party for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.
 
e) Waiver.  Any waiver by the Company or a Holder of a breach of any provision
of this Certificate of Designation shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Certificate of Designation or a waiver by any other
Holders.  The failure of the Company or a Holder to insist upon strict adherence
to any term of this Certificate of Designation on one or more occasions shall
not be considered a waiver or deprive that party (or any other Holder) of the
right thereafter to insist upon strict adherence to that term or any other term
of this Certificate of Designation on any other occasion.  Any waiver by the
Company or a Holder must be in writing.
 
 
 
 

--------------------------------------------------------------------------------

 
 
f) Severability.  If any provision of this Certificate of Designation is
invalid, illegal or unenforceable, the balance of this Certificate of
Designation shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances.  If it shall be found that any interest or other
amount deemed interest due hereunder violates the applicable law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable law.


g) Next Business Day.  Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.


h) Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.


i) Status of Converted or Redeemed Series C Preferred.  If any shares of Series
C Preferred shall be converted, redeemed or reacquired by the Company, such
shares shall resume the status of authorized but unissued shares of preferred
stock and shall no longer be designated as Series C Preferred.




*********************
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A


NOTICE OF CONVERSION


(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF SERIES C
PREFERRED STOCK)


The undersigned hereby elects to convert the number of shares of Series C
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.001 per share (the “Common Stock”), of Great Plains Holding, Inc., a
Nevada corporation (the “Company”), according to the conditions hereof, as of
the date written below. If shares of Common Stock are to be issued in the name
of a Person other than the undersigned, the undersigned will pay all transfer
taxes payable with respect thereto and is delivering herewith such certificates
and opinions as may be required by the Company. No fee will be charged to the
Holders for any conversion, except for any such transfer taxes.


Conversion calculations:


Date to Effect Conversion: _____________________________________________
 
Number of shares of Series C Preferred owned prior to Conversion:
_______________
 
Number of shares of Series C Preferred to be Converted: ________________________
 
Number of shares of Common Stock to be Issued: ___________________________
 
Applicable Conversion Rate:____________________________________________
 
Number of shares of Series C Preferred subsequent to Conversion:
________________
 
Address for Delivery: ______________________
 
 
 
 
 
[HOLDER]
 
By:___________________________________
     Name:
     Title:



 
 

--------------------------------------------------------------------------------

 
 
 